Motions Dismissed as Moot; Appeal Dismissed and Memorandum Opinion
filed November 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00643-CR


              EX PARTE DOMINIQUE LAVON DICKERSON

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1783029


                         MEMORANDUM OPINION

      This appeal is from an order signed August 26, 2022. The appeal was to the
Texas Court of Criminal Appeals but the Harris County District Clerk
subsequently, and erroneously, assigned this cause to this court. On October 6,
2022, appellant advised this court of the error and moved to transfer the appeal.
The State filed a response, agreeing the assignment to this court was erroneous.
      Because this cause was erroneously assigned to this court, we dismiss the
appeal. The notice of appeal filed in this court will be forwarded to the Texas
Court of Criminal Appeals.

      Appellant’s pending motions to transfer this appeal and extend time to file a
brief are dismissed as moot.



                                      PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                          2